DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 6 of Step 2), please use a space between “rare” and “earths”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With regard to Claims 1-5, the claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited; see for example Huang et al (US 8,721,998).
With regard to Claim 1, line 1, please begin the claim with “A method for…”.
With regard to Claim 1, line 1, “rapid” in “rapid eluting” is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to Claim 1, line 3 of Step 1), a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation on lines 2-3 of Step 1), “prepare a 0.5-5 g/L solution, and use a small amount of sulfuric acid or alkali to adjust to pH 4-6 of the solution as the eluant”, and the claim also recites “the optimal value of eluant is 3 g/L, pH 5.5” which is the narrower statement of the range/limitation. The claim is  considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to Claim 1, line 2 of Step 1), “small amount” in “a small amount of sulfuric acid” is a relative term which renders the claim indefinite. The term “small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to Claim 1, line 1 of Step 2), “the soil sample” lacks antecedent basis in the claims. Applicant may consider “a soil sample”.
With regard to Claim 1, line 1 of Step 2), it is unclear what “closed” means in “closed leaching site”. Does closed mean that the site is permanently no longer operational or temporarily not operational?
With regard to Claim 1, line 1 of Step 2), in “ore ionic rare earth ore”, it seems that the first “ore” should be deleted.
With regard to Claim 1, lines 1-2 of Step 2), “southern” in “southern Jiangxi” is a relative term which renders the claim indefinite. The term “southern” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to Claim 1, the claim uses both “eluant” and eluent” to describe the solution. Please choose a spelling and use the same spelling consistently throughout the claims.
With regard to Claim 1, line 3 of Step 2), a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation on line3 of Step 1), “ratio of eluant (mL)/soil sample (g) = 1-5”, and the claim also recites “the optimal eluting ratio is 4” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With regard to Claim 1, line 4 of Step 2), “the determined intervals” lacks antecedent basis in the claims. It is not clear what this limitation is referring to.
With regard to Claim 1, line 5 of Step 2), it is not clear if “the sample” refers to “the soil sample” from line 1 of Step 2) or a different sample.
With regard to Claim 1, last two lines, the claim must be in one sentence form only.
With regard to Claim 2, lines 2-3, “the raw material of ferrous sulfate (FeSO4*7H2O) can use industrial waste ferrous sulfate in the titanium dioxide industry” is not grammatically correct. Applicant may consider “wherein the raw material of ferrous sulfate (FeSO4*7H2O) is industrial waste ferrous sulfate from the titanium dioxide industry”.
With regard to Claim 5, the claim is not dependent from any other claim and it is not clear if the claim is directed to the invention of Claim 1 or is its own separate invention. For the purpose of examination, Claim 5 will be examined as being dependent on Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regard to Claims 3 and 4, the claims do not appear to further limit what has been claimed in Claim 1, as no new limitations have been set forth in these claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Prior Art
The closest prior art is Xiao et al (“Reduction leaching of rare earth from ion-adsorption type rare earths ore with ferrous sulfate”), which focuses on the in situ leaching removal of rare earth metals from active mines in Jiangxi, Guangdong, Guangxi, and other provinces in South China using ferrous sulfate (Abstract, Page 917, Column 1).  However, Xiao et al (Xiao) provides data showing that the rare earth leaching efficiency increases as cation concentration increases (P920/C2, Section 2.2.3), such that it would not be obvious to create an eluent solution lower than 0.10 mol/L, which for ferrous sulfate heptahydrate (molecular weight of 278.01 g/mol) would be 27.8 g/L. Furthermore, Xiao shows that increasing the pH decreases the rare earth leaching efficiency (P920/Table 4), and it would not be obvious to increase the pH to the range of 4-6. Finally, Xiao is directed to recovering rare earth metals from active mines, whereas the instant invention is directed to recovering ammonia nitrogen and rare earths from “closed” mines.
However, at this time, allowable subject matter cannot be determined due to the extensive claim scope rejections under 35 USC 112(b).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777